     Case 2:21-cv-11212-SJM-KGA ECF No. 1, PageID.1 Filed 05/24/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


JENNIFER ANDERSON,

               Plaintiff,                           Case No. 21-cv-11212

v.                                                  Hon.

JACKSON COUNTY MEDICAL
CARE FACILITY,

               Defendant.


 Noah Hurwitz (P74063)
 NACHTLAW, P.C.
 Attorneys for Plaintiff
 101 North Main St., Suite 555
 Ann Arbor, MI 48104
 (734) 663-7550
 nhurwitz@nachtlaw.com

                COMPLAINT AND DEMAND FOR JURY TRIAL

         NOW COME Plaintiff, Jennifer Anderson, by and through her attorneys,

NACHT LAW P.C., and state the following:

                                 INTRODUCTION

         This is an employee rights lawsuit against Defendant Jackson County Medical

Care Facility (“Defendant”) that is precipitated by the sudden and unlawful

termination of a human resources professional who was terminated on the spot after

she opposed the Defendant’s Family Medical Leave Act (“FMLA”) practices by

                                             1
  Case 2:21-cv-11212-SJM-KGA ECF No. 1, PageID.2 Filed 05/24/21 Page 2 of 7




refusing to disclose the names of employees who registered complaints regarding

their FMLA leave.

                        JURISDICTION AND PARTIES

      1.     Plaintiff Jennifer Anderson is an individual residing in the City of

Jackson, County of Jackson, State of Michigan.

      2.     Defendant Jackson County Medical Care Facility is a skilled nursing

facility with its principal place of business in Jackson, Michigan in the County of

Jackson.

      3.     This action arises under the Family Medical Leave Act of 1993

(“FMLA”), 29 U.S.C. § 2601 et seq.

      4.     This Court has jurisdiction pursuant to 28 U.S.C.A. § 1331 (federal

question jurisdiction) and 28 U.S.C.A. § 1343(a)(4) (jurisdiction over civil rights

claims).

      5.     Venue is proper in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391, as it is the district where the Defendant’s principal place of business

is located and where the events giving rise to Plaintiff’s claims took place.

      6.     The facts and unlawful employment practices within the meaning of the

FMLA giving rise to this Complaint occurred within the Eastern District of

Michigan.




                                             2
  Case 2:21-cv-11212-SJM-KGA ECF No. 1, PageID.3 Filed 05/24/21 Page 3 of 7




      7.     Defendant is an employer and Plaintiff was its employee at all relevant

times within the meaning of the FMLA.

                            FACTUAL ALLEGATIONS

      8.     Plaintiff incorporates by reference herein the allegations contained in

the foregoing paragraphs.

      9.     Defendant was aware of concerns shared by several employees with

Plaintiff that they were being “harassed” by the Company regarding circumstances

involving protected leave under the FMLA.

      10.    Plaintiff shared specific concerns with the Defendant while protecting

the anonymity of the complainant employees.

      11.    Plaintiff told Defendant that she would investigate the complaints and

provide FMLA training to Defendant.

      12.    Defendant was not interested in FMLA compliance. Defendant only

wanted to uncover the complainants’ names and punish them.

      13.    On February 7, 2020, Defendant emailed Plaintiff, “I need to know who

feels they are being harassed about their FMLA. I will talk to the people involved

on the concerns of rude and disrespectful but I have to know the name of the claiming

harassment today.”

      14.    Plaintiff appropriately replied that she would, “encourage the CP to

come forward to you, but in the meantime we could have a training during a meeting


                                             3
  Case 2:21-cv-11212-SJM-KGA ECF No. 1, PageID.4 Filed 05/24/21 Page 4 of 7




for everyone to discuss the hostility about FMLA expressed by Carepartners on

Facebook. This carepartner is afraid of retaliation so this is the best I can offer until

I talk with the CP.”

      15.      Defendant then demanded, “I need to have the name today! If I don’t

receive the name today it will be considered insubordination. This is not an option.”

      16.      On Monday, February 10, 2020, Defendant met with Ms. Anderson to

again demand to know “who did it,” i.e., which employees complained about the

Defendant’s FMLA practices.

      17.      Plaintiff opposed Defendant’s FMLA practice requiring knowledge of

the specific names of the complainants due to the complainants fearing retaliation

and asserted that she supported the respective complainants’ wishes to remain

anonymous.

      18.      Defendant then declared that, since Plaintiff refused to provide the

specific names of employees complaining about FMLA practices, Plaintiff was

immediately terminated.

                        COUNT I – FMLA RETALIATION

      19.      Plaintiff incorporates by reference herein the foregoing paragraphs and

allegations.




                                               4
  Case 2:21-cv-11212-SJM-KGA ECF No. 1, PageID.5 Filed 05/24/21 Page 5 of 7




      20.    The FMLA prohibits two types of employer acts which interfere with

rights – one related to the exercise or attempt to exercise rights, 29 U.S.C.S. §

2615(a)(1); and the other related to retaliation, 29 U.S.C.S. § 2615(a)(2).

      21.    The retaliation prong states that “[i]t shall be unlawful for an employer

to discharge or in any other manner discriminate against any individual for opposing

any practice made unlawful by this title.”

      22.    The Department of Labor interprets these two provisions as providing

“[p]rotection for employees who request leave or otherwise assert FMLA rights” and

specifically prohibits employers from “discharging or in any other way

discriminating against any person (whether or not an employee) for opposing or

complaining about an unlawful practice under the Act.” 29 C.F.R. § 825.220(2).

      23.    Accordingly, the Defendant’s termination of Plaintiff for opposing the

Company’s FMLA practices and refusing to disclose the names of the complainant

employees who feared retaliation constitutes a per se violation of the Act’s anti-

retaliation provisions.

      24.    Defendant’s actions in violation of the FMLA were willful.

      25.    As a direct and proximate result of Defendant’s retaliation against

Plaintiff, Plaintiff suffered feelings of depression, emotional and physical distress,

mental and physical anguish, loss of reputation, humiliation and embarrassment, and

the physical effects associated therewith, and will continue to suffer in the future.


                                              5
  Case 2:21-cv-11212-SJM-KGA ECF No. 1, PageID.6 Filed 05/24/21 Page 6 of 7




      26.    As a further direct and proximate result of Defendant’s violation of the

FMLA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of her earning capacity and

ability to work in the future.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

      A.     For Plaintiff, judgment against Defendant in the amount of Plaintiff’s

unpaid back pay, front pay, injunctive relief, declaratory judgment, liquidated

damages, punitive damages, and attorney fees under the FMLA;

      B.     Award Plaintiff appropriate equitable relief, compensatory damages,

and exemplary damages;

      C.     For Plaintiff, appropriate civil penalties;

      D.     For Plaintiff, all costs, attorneys’ fees, and interest incurred prosecuting

this claim; and

      E.     All further relief as the Court deems just and equitable.


                                        Respectfully submitted
                                        NACHTLAW, P.C.

                                           /s/ Noah S. Hurwitz
                                        Noah S. Hurwitz (P74063)
                                        Attorney for Plaintiff
Dated: May 24, 2021



                                              6
     Case 2:21-cv-11212-SJM-KGA ECF No. 1, PageID.7 Filed 05/24/21 Page 7 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JENNIFER ANDERSON,

              Plaintiff,                          Case No. 21-cv-11212

v.                                                Hon.

JACKSON COUNTY MEDICAL
CARE FACILITY,

              Defendant.

 Noah Hurwitz (P74063)
 NACHTLAW, P.C.
 Attorneys for Plaintiff
 101 North Main St., Suite 555
 Ann Arbor, MI 48104
 (734) 663-7550
 nhurwitz@nachtlaw.com

                                 JURY DEMAND

         NOW COMES Plaintiff, Jennifer Anderson, by and through her attorneys,

NACHT LAW P.C., and hereby demand a trial by jury of the issues in the above-

captioned cause of action.

                                      Respectfully submitted
                                      NACHTLAW, P.C.

                                         /s/ Noah S. Hurwitz
                                      Noah S. Hurwitz (P74063)
Dated: May 24, 2021                   Attorney for Plaintiff



                                           7
